Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US 2018/037690 filed on 6/15/2018, which claims priority to provisional application 62/533907 filed on 7/18/2017.

Information Disclosure Statement
The information disclosure statement (IDS) dated 1/20/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023, PTO-892), in view of Blackwell et al. (US 2013/0136782, PTO-892).
Choi et al discloses a method for inhibiting quorum sensing by administering a quorum sensing inhibitor (QSI), where the QSI is D-mannose and where by inhibiting quorum sensing the formation of a bacterial biofilm is inhibited. (Claims ; ¶0087-0090)
Choi et al does not teach the dispersal of an existing biofilm by administering the instantly claimed sugars.
Blackwell discloses a method for dispersal of gram-negative bacterial biofilms by administering small molecules that operate to disperse the biofilm by inhibiting quorum sensing. (Claims 1-9, ¶0004-0008) Blackwell discloses that small molecules capable of inhibiting the growth of biofilm and particularly those capable of removing (i.e., dispersing) preformed biofilms would be extremely useful to combat bacterial infection in a range of applications in industry, agriculture, and the environment. (¶0004) Blackwell discloses that the gram-negative bacteria may be Pseudomonas aeruginosa, Aeromonas hydrophila, A. salmonicida, Agrobacterium tumefaciens, Burkholderia cepacia, Chromobacterium violaceum, Enterobacter agglomeran, Erwinia carotovora, E. chrysanthemi, Escherichia coli, Nitrosomaseuropaea, Obesumbacterium proteus, Pantoea stewartii, Pseudomonas aureofaciens, P. syringae, Ralstonia solanacearum, Rhisobium etli, R. leguminosarum, Rhodobacter sphaeroides, Serratia liguefaciens, S. marcescens, Vibrio anguillarum, V. fischeri, V. cholerae, Xenorhabdus nematophilus, Yersinia enterocolitica, Y. pestis, Y. pseudotuberculosis, Y. medievalis, and Y. ruckeri.(̬¶0083)

Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023, PTO-892), in view of Blackwell et al. (US 2013/0136782, PTO-892), further in view of Sutrina et al. (Microbiology, 2016, PTO-892).
The disclosure of Choi/Blackwell is references as discussed above. The combined prior art does not teach the instant mannose analogues.
Sutrina discloses that D-mannose analogues, specifically 2-deoxy-D-glucose (2DG), methyl a-D-mannopyranoside (aMM), or methyl a-D-glucopyranoside (aMG) are effective at inhibiting biofilm formation. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the D-mannose of Choi, with any one of the mannose analogues of Sutrina, with a reasonable expectation of success, because Sutrina teaches that the analogues share the property of D-mannose for inhibiting bacterial biofilm growth.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023, PTO-892), in view of Blackwell et al. (US 2013/0136782, PTO-892), alternatively further in view of Sutrina et al. (Microbiology, 2016, PTO-892), further in view of Nguyen et al. (US 2017/0191357, pub 7/6/2017, PTO-892).
The disclosure of Choi/Blackwell or Choi/Blackwell/Sutrina is references as discussed above. The combined prior art does not teach the instant sulfate reducing bacteria.
Nguyen discloses methods for suppressing growth of bacteria in oilfield operations and that the type of bacteria whose growth is to be suppressed using the embodiments of the present disclosure is not believed to be particularly limited.  Upon the identification of a particular strain or type of bacteria in the wellbore or the subterranean formation, biocidal nanoparticles can be chosen that particularly target the type(s) of bacteria that are present.  In more specific embodiments, the bacteria present in the wellbore or the subterranean formation can be anaerobic bacteria, particularly sulfate-reducing bacteria.  Particular bacteria of interest in the oilfield industry whose growth may be suppressed using the methods described herein include, for example, Desulfovibrio desulfuricans, Desulfovibrio vulgaris, Desulfosarcina variabilis, Desulfobacter hydrogenophilus, Bdellovibrio bacteriovorus, Myxococcus xanthus, Bacillus subtilis, and Methanococcus vannielii. (¶0083)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the suggestion of Blackwell that small molecules capable of inhibiting the growth of biofilm and particularly those capable of removing (i.e., dispersing) preformed biofilms would be extremely useful to combat Desulfovibrio desulfuricans or Desulfovibrio vulgaris known to be a problem in the industrial field of oil wellbores, as per Nguyen.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623